Citation Nr: 0916038	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-10 234A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear. 

2.  Entitlement to service connection for hearing loss in the 
left ear. 

3.  Entitlement to service connection for tinnitus.   

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from December 1984 to 
December 2004.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  

In February 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

FINDINGS OF FACT

1.  The Veteran's service in the United States Coast Guard 
included prolonged exposure to engine noise and acoustic 
trauma during service has been conceded. 

2.  Audiometric findings showed some deterioration in hearing 
in the Veteran' right ear during service. 

3.  Tinnitus and sensorineural hearing loss in the right ear 
were shown within one year of separation from service. 

4.  It is at least as likely as not that hearing loss in the 
right ear and tinnitus are etiologically related to service. 

5.  Hearing loss disability as defined by regulation is not 
currently demonstrated in the left ear.   

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
hearing loss in the right ear was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008). 

2.  Hearing loss in the left ear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008). 

3.  Resolving all reasonable doubt in favor of the Veteran, 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in letters dated in 
January 2006 and August 2006, the RO advised the claimant of 
the information necessary to substantiate the claims at 
issue.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, he was provided with information regarding 
ratings and effective dates by the letter dated in August 
2006.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  As such, the Board finds that the duty to 
notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements and evidence he presented.  The Veteran was also 
afforded a VA compensation and pension examination in April 
2006, followed by an addendum containing medical opinions 
dated in June 2006, that addressed the claims at issue.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including sensironeural hearing 
loss, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

To establish the existence of a current hearing loss 
disability for which service connection may be granted, at 
least one of the threshold pure tone levels at 500, 1000, 
2000, 3000, or 4000 Hertz, must measure more than 40 
decibels, or at least 3 of these 5 threshold levels must 
measure more than 25 decibels, or speech recognition must be 
lower than 94 percent.  38 C.F.R. § 3.385.

The record reflects that the Veteran served in the United 
States Guard, and he testified at the hearing before the 
undersigned that his duties therein involved exposure to loud 
engine noise coincident with his service as an electrician's 
mate.  Exposure to acoustic trauma during service has been 
conceded by the RO.  

The service treatment records include audiometric findings 
that do not reflect significant hearing loss, although a 
review of these findings do reflect some deterioration in 
hearing in the right ear during service.  (For comparison, 
hearing thresholds in the right ear at 500, 1000, 2000, 3000 
and 4000 Hertz in 1987 were at 10, 10, 5, 0, and 0, 
respectively, while thresholds in these frequencies were 
measured in February 1999 at 15, 20, 15, 15 and 15, and at 
20, 25, 15, 15, and 15 in January 2003).  Tinnitus was not 
demonstrated during service.  

Following service, the veteran was a serviceman, maintaining 
kitchen equipment.  He has indicated he had minimal noise 
exposure following discharge. 

Within the year following separation from service in November 
2005, a VA audiology report reflects tinnitus and an 
assessment of mild low frequency sensironeural hearing loss 
in the right ear, within normal limits above 1000 Hertz, and 
normal hearing in the left ear.  In April 2006, the Veteran 
was afforded a VA audiometric examination that showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
25
30
LEFT
25
25
20
25
25

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  
Tinnitus, which the Veteran described having for "several 
years," was also described at the examination, and the 
examiner attributed this condition to cochlear damage.  In an 
addendum completed in June 2006, the examiner stated that the 
Veteran's hearing loss and tinnitus were less likely as not 
to have been caused by military noise exposure.  Her 
rationale for this decision was that noise induced hearing is 
not unilateral and reverse slope in its configuration, as was 
the case with respect to the Veteran's hearing loss.  

Notwithstanding the medical opinion above, given the 
deterioration in hearing in the right ear and exposure to 
acoustic trauma in service, the fact that hearing loss in the 
right ear and tinnitus were shown so proximate to service, 
and the Veteran's statements to examiners and sworn testimony 
to the undersigned with respect to the continuity of 
symptomatology since service (See Buchanan v. Nicholson, No. 
05-7174 (Fed. Cir. June 14, 2006)), the Board finds that 
there is an approximate balance of positive and negative 
evidence with respect to the claims for service connection 
for hearing loss in the right ear and tinnitus.  As such, and 
without finding error in the RO's actions, the Board will 
resolve all reasonable doubt in the Veteran's favor to find 
that service connection for hearing loss in the right ear and 
tinnitus may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.  

As for the left ear, the above findings clearly do not show a 
current hearing loss disability in the left ear as defined by 
regulation; as such, service connection for hearing loss in 
the left ear cannot be granted.  38 C.F.R. § 3.385; Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (That a condition or injury 
occurred in service alone is not enough; there must be 
disability resulting from that condition or injury).


ORDER

Entitlement to service connection for hearing loss in the 
right ear is granted. 

Entitlement to service connection for hearing loss in the 
left ear is denied. 

Entitlement to service connection for tinnitus is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


